Citation Nr: 1418421	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to November 25, 2008, for the award of a total disability rating based on individual unemployability (TDIU).

3.  Whether a timely substantive appeal was filed with respect to an October 2006 rating decision that denied entitlement to a TDIU.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009, September 2009 and November 2012 decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in June 2013.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional evidence, including the June 2013 Travel Board hearing transcript, has been added to the present appeal and was reviewed.


FINDINGS OF FACT

1.  There is no probative evidence demonstrating a current diagnosis of TBI.  

2.  The evidence of record provides the basis for the award of a TDIU effective from November 25, 2007.  

3.  The Veteran's initial claim for entitlement to a TDIU was denied by an October 2006 rating decision.  A notice of disagreement (NOD) was received in November 2006 with respect to this claim.  A statement of the case (SOC) was issued in August 2008 and mailed on September 18, 2008.  

4.  A substantive appeal with respect to the claim for a TDIU, via a VA-Form 9, was received by the Portland, Oregon RO on November 25, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the assignment of an effective date of November 25, 2007 for the award of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2013). 

3.  The Veteran did not submit a timely substantive appeal with regard to the October 2006 rating decision that denied entitlement to a TDIU.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



The duty to notify was satisfied prior to the rating decisions on appeal by way of April 2009 and October 2012 letters sent to the Veteran that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  These letters also provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, VA examinations, Social Security Administration (SSA) records, and statements and testimony from the Veteran and his representative.  

The transcript of the June 2013 Travel Board hearing reflects that the undersigned Veterans Law Judge identified the issues on appeal and elicited testimony from the Veteran regarding the relevant elements of his claims, a discussion of the Veteran's process of submission of the Substantive Appeal in question, a discussion of his past employment and ability to obtain employment prior to November 25, 2008, the symptoms he claims are due to his TBI and any relevant medical evidence related to the claim for TBI.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Veteran was not prejudiced by the hearing that was provided.  

The November 2012 VA TBI examination is adequate for adjudication purposes, as the VA examiner reviewed the Veteran's medical history and complaints, documented his current medical conditions, and rendered appropriate diagnoses and conclusions consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Service Connection for a TBI

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for residuals of TBI.  The probative evidence of record does not demonstrate that the Veteran has a current TBI or residuals of TBI and has not been diagnosed with TBI at any time throughout the duration of the appeal.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In his initial claim in October 2012, the Veteran reported that the gunshot wound to his face caused persistent headaches, poor coordination, dizziness, difficulty balancing, lightheadedness, blurred vision, tired eyes, ringing in the ears, a bad taste in the mouth, fatigue, "messed up" sleep patterns, moodiness, poor control of anger, confusion, poor memory, concentration and attention, convulsions, and one pupil that was dilated while the other was barely dilated but more red.  He later specified he was seeking service connection for residuals of TBI.  In the June 2013 Travel Board hearing, the Veteran then specified that he felt his problems with light sensitivity, dry eyes, balance, slurred speech, memory loss, and headaches were related to TBI and were not provided for under the disabilities for which he was currently service-connected.  

Initially, the Board points out that the Veteran does not have a diagnosis of TBI.  In an August 2006 neuropsychological evaluation, the Veteran's cognitive functioning was found to be generally intact and the pattern of results indicated his memory impairment was related to emotional, rather than to neurological factors, and did not suggest brain damage resulting from his gunshot injury.  The November 2012 VA examiner found that the residuals that the Veteran was concerned about that may be associated with TBI are accounted for in his service-connected conditions, including Horner's syndrome, facial nerve injury, tinnitus and PTSD, etc.  The examiner also specifically pointed out that formal neuropsychological testing in 2006 has not demonstrated a cognitive disorder, which suggested that subjective neurocognitive complaints were more likely than not due to a mood disorder.  The examiner also noted that the Veteran had never been advised by his treating providers that he had a TBI or that they voiced a concern for TBI.  

The Board also finds that the Veteran's complaints, which he believes are related to TBI, have either been associated with other disabilities that have been awarded service connection or have not been treated or associated with a diagnosis.  He is service-connected for tension headaches and tinnitus; therefore his complaints of headaches and ringing in the ears have been associated with diagnosed disabilities and awarded compensation.  


In addition, the medical evidence of record, including private and VA medical records and VA examinations from January 2005 to November 2012, demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) with depression and memory loss includes symptoms of sleep disturbance, memory problems, attention problems, concentration problems, confusion, anger and irritability and mood changes.  

The medical evidence of record also demonstrates that the Veteran was diagnosed with Horner's syndrome based on findings of anisocoria (unequal size of the pupils) and his complaints of light sensitivity, dizziness, dryness in the left eye.  See January 2008 VA examinations of the cranial nerves and eyes.  He is service-connected for a shrapnel injury of the left cheek with resultant aneurysm of the left carotid artery and Horner's syndrome.  

Private and VA medical records and VA examinations from January 2005 to November 2012, indicate that the Veteran has problems with balance and coordination as a result of his lower extremity neuropathies and antalgic gait due to foot drop.  See March 2009 and July 2009 VA examinations of neurological disorders.  

With respect to the remaining complaints of lightheadedness, a bad taste in the mouth, fatigue, convulsions and slurred speech, the medical evidence of record, including private and VA medical records and VA examinations from January 2005 to November 2012, does not reflect any complaints or treatment of these symptoms or a diagnosis that is related to these symptoms, including TBI.  

Although a September 2007 VA outpatient treatment report reflects a notation that the Veteran had been diagnosed with TBI during his deployment and therefore a TBI screening was not required, the medical evidence of record demonstrates no diagnosis of TBI has been made at any time during the pendency of the appeal.  In fact, both August 2006 neuropsychological testing and the November 2012 VA examination for TBI do not indicate any cognitive disorder or diagnosis of TBI or residuals thereof.  Thus, the Board has accorded greater probative weight to objective medical over the noted history that TBI was diagnosed during deployment in the September 2007 VA outpatient treatment report.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Finally, SSA records reflect that the Veteran was awarded SSA disability for status post right tibia/fibula fracture with right lower extremity compartment syndrome, PTSD, fractures of the lower limb and status post gunshot wound to the face/neck.  No evidence of complaints or diagnoses of TBI or residuals thereof were noted in these records.  In fact, in an undated SSA disability report, the Veteran reported that his PTSD affected his concentration and memory, and did not suggest these symptoms were residuals of TBI.

With respect to the statements and testimony by the Veteran regarding symptoms which he believes are related to TBI, he competent to report such lay observable current symptoms.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1313.  However, the Veteran is not competent to specify that he has a current TBI disability or residuals thereof, as this would constitute a medical conclusion which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The competent and probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of TBI or residuals thereof and has not been treated for TBI at any time during the pendency of his claim.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely TBI, there can be no valid claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for residuals of TBI, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Earlier Effective Date for the Assignment of TDIU and the Timeliness of the Substantive Appeal, Received on November 25, 2008

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that an earlier effective date of November 25, 2007 for the award of a TDIU is warranted.  However, the substantive appeal received on November 25, 2008 does not constitute a timely substantive appeal with respect to the October 2006 rating decision which denied entitlement to a TDIU.  As these two issues are intertwined they will be discussed together below.  



A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16(a) also provides that disabilities resulting from common etiology or a single accident will be considered as one disability.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  The effective date of an increase in disability compensation shall be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if a claim was received within one year from such date; otherwise, the effective date shall be the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2013).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

The steps to be taken to perfect an appeal to the Board following an adverse determination by an agency of original jurisdiction are set out fully by statute and regulations.  According to 38 C.F.R. § 20.200 (2013), an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  See also, 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.201 (2013) (outlining requirements for filing notices of disagreements and appeals).  

A Substantive Appeal consists of a properly completed VA-Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2013).  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination(s) being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent feasible, the argument should be related to specific items in the statement of the case.  Id.  If the statement of the case addressed multiple issues, the appeal must either indicate that it is an appeal as to all issues, or it must specifically indicate which issues are being appealed.  Id.

The Substantive Appeal must be filed with the VA office from which the appellant received notice of the determination being appealed.  See 38 C.F.R. § 20.300 (2013).  The appellant must file the Substantive Appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  

The period for filing a Substantive Appeal may be extended for good cause.  The request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appealer the response to the supplemental statement of the case.  38 C.F.R. § 20.303 (2013).  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Ordinarily, if the appellant fails to file a Substantive Appeal in a timely manner, and fails to timely request an extension of time, he is statutorily barred from appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 7108.

Originally, the RO denied entitlement to a TDIU in an October 2006 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated Oct0ber 10, 2006.  He submitted a timely notice of disagreement (NOD) with the October 2006 decision in November 2006.  The RO continued the denial of the TDIU claim in a January 2007 rating decision, following the receipt of additional, relevant evidence.  The Veteran was notified of this decision and of his appellate rights by letter dated January 31, 2007.  A statement of the case (SOC) was issued in August 2008 and mailed on September 18, 2008.  A Substantive Appeal, via a VA-Form 9, was received on November 25, 2008.  The VA Form 9 was dated November 12, 2008; however, it was under cover letter dated November 25, 2008, and was not received until November 25, 2008 (a Tuesday).  Therefore, the substantive appeal was received 68 days following the issuance of the September 18, 2008 SOC.  As it was not received within 60-days of the SOC, it is not timely.  See 38 C.F.R. § 20.204.  Nor is it timely as a notice of disagreement with the January 2007 rating decision, as it was received more than one year from the mailing of that decision on January 31, 2007.  38 C.F.R. § 20.302(a).  Therefore, the October 2006 and January 2007 rating decisions denying entitlement to a TDIU became final.  38 U.S.C.A. § 7105.

The VA-Form 9, received on November 25, 2008, was construed as a new claim for TDIU and the RO granted TDIU in a September 2009 rating decision, with the November 25, 2008 date assigned as the effective date. 

The Veteran takes issue with the determination of the timeliness of the substantive appeal as well as the effective date assigned for the award of TDIU, arguing his Substantive Appeal should be considered timely and TDIU should therefore be awarded back to the original date of his initial claim for TDIU.  In statements and testimony presented throughout the duration of the appeal, he contends that he undertook proper measures to appeal to the Board the October 2006 rating decision that denied entitlement to a TDIU, and that, as he turned his VA-form 9 into his representative's office, which was in the same building as the RO, just before the expiration of the 60 day time limit on November 18, 2008, it should be construed as a timely substantive appeal.  See June 2013 Travel Board Hearing transcript.  The Board observes, however, that the representative did turn the VA-Form 9 into the RO until it was received and date stamped on November 25 2008, 8 days after the expiration of the 60 day time limit for submission of the substantive appeal following the SOC.  

The Veteran steadfastly maintains that he personally delivered a timely VA-Form 9 to an agent of his representative, the office of which was located at the RO, before the expiration of the 60 days following the issuance of the SOC, and therefore it should count as having been received on time.  The Veteran's representative essentially agrees.  In the June 2013 Travel Board hearing testimony provided, the Veteran testified that he understood he was able to apply for more time to submit the substantive appeal, however, he believed this would happen automatically as long as he handed his Substantive Appeal to "somebody" and the appeal would stay open.  See June 2013 Travel Board Hearing transcript.  He also testified that he was unaware that VA date-stamped documents.  Under these circumstances, the Veteran maintains, he properly appealed the October 2006 rating decision, and this warrants the award of a TDIU retroactively to the original date of his claim.  

Unfortunately, the fact remains that an appeal of the October 2006 denial of a TDIU was not perfected, without a timely VA-Form 9.  The Board points out that the representative did not turn the Substantive Appeal into the RO until after the 60 day time limit expired, on November 25, 2008.  While the Veteran assumed as long as he turned the form into his representative on time, it was turned into VA, this assumption is incorrect as the Veterans' Service Organizations operate independently of VA.  The provisions of 38 C.F.R. § 20.300 clearly specify that the Substantive Appeal must be filed with the VA office from which the claimant received notice of the determination being appealed.  Thus, as his representative is not an agent of the RO, submission to the representative, although within the 60-day time limit, does not constitute a timely filed substantive appeal.  Moreover, the Veteran's representative, while receiving the Substantive Appeal within 60 days of when the SOC was sent to the Veteran, did not turn the Substantive Appeal in until after the 60 days had expired.  


In addition, the Veteran was notified in the September 18, 2008 letter accompanying the SOC that the appeal must be filed with the RO within 60 days of the letter or within the remainder of the one year period from the date of the letter notifying him of the rating action that he appealed.  See SOC dated August 2008 and accompanying letter, dated September 18, 2008.  While it appears the Veteran changed his address between the issuance of the SOC and the submission of the substantive appeal, it is clear that he received the SOC, as the VA-Form 9 enclosed with the SOC was filled in and submitted to his representative as a Substantive Appeal and he checked the box indicating he had read the SOC and was only appealing the claim for a TDIU.  See id.  See also VA-Form 9, received on November 25, 2008.  

The RO accepted the November 25, 2008 date of receipt of the Form 9 as a new claim for a TDIU.  The Board takes full account of the arguments advanced by the Veteran that his substantive appeal, via a VA-Form 9, was submitted in person to his representative before the 60 days had expired from the time the SOC was sent, his assumption that open claims stayed open and that time limits for submission were automatically extended as long as claims stayed open, but unfortunately these do not provide a basis for recovery.  There is no means to dispense with the requirement of a timely filed Substantive Appeal in this case, in which instance the October 2006 rating decision became final.

The Board is well aware of the doctrine of equitable tolling, regarding which under sufficient circumstances the requirement of filing a Substantive Appeal may be obviated.  The U. S. Court of Appeals for Veterans Claims has indicated that equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the Regional Office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order). 

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling:  (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005). 

The Veteran has not specifically alleged equitable tolling although he has claimed that not accepting his November 25, 2008 VA-Form 9 as a timely Substantive Appeal was unjust as it was only late by seven days; however, even considering this doctrine, this case involves no indication of mental illness as a mitigating factor, reliance upon VA misinformation, or misfiling by VA personnel.  There likewise were not "extraordinary circumstances" to justify equitable tolling.  While the late filing of the original VA-Form 9 by a designated representative is regrettable, it does not categorically qualify as extraordinary as wholly beyond the Veteran's control of the situation, nor was the Veteran without basis at any time to file the Substantive Appeal directly without use of a representative, or at minimum take some action to ensure timeliness of appeal.  The Board simply cannot ascertain allowable grounds under the law to recognize an earlier perfected appeal.  

As discussed above, the effective date for a claim for an increased evaluation (which also includes a claim for a TDIU rating) is the date of the claim or the date entitlement arose, whichever is later.  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Here, the date of the claim is November 25, 2008.  The Veteran did not submit a claim for a TDIU prior to that date.  As noted above, the October 2006 and January 2007 rating decisions that denied entitlement to a TDIU are final.  At the time of the November 2008 claim, the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  He last worked in July 2007.  Upon review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded him from substantially gainful employment for the one year period prior to the date his claim was received on November 25, 2008.  By resolving doubt in favor of the Veteran, the Board finds that an effective date of November 25, 2007, should be assigned for the award of a TDIU disability rating, but not earlier.    


ORDER

Service connection for residuals of TBI is denied.

An effective date of November 25, 2007, for the award of TDIU is granted.

A substantive appeal was not timely filed with respect to the October 2006 rating decision which denied entitlement to a TDIU.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


